      Case 4:20-cv-05640-YGR Document 261 Filed 01/19/21 Page 1 of 5



 1
     RACHELE R. BYRD (190634)                        PAUL J. RIEHLE (SBN 115199)
 2   WOLF HALDENSTEIN ADLER                          paul.riehle@faegredrinker.com
     FREEMAN & HERZ LLP                              FAEGRE DRINKER BIDDLE &
 3   750 B Street, Suite 1820                        REATH LLP
     San Diego, CA 92101                             Four Embarcadero Center, 27th Floor
 4   Telephone: 619/239-4599                         San Francisco, CA 94111
     Facsimile: 619/234-4599                         Telephone: (415) 591-7500
 5   byrd@whafh.com                                  Facsimile: (415) 591-7510

 6   Interim Class Counsel for the                   LAUREN A. MOSKOWITZ (pro hac
     Consumer Plaintiffs                             vice)
 7                                                   lmoskowitz@cravath.com
     BENJAMIN J. SIEGEL (SBN 256260)                 CRAVATH, SWAINE & MOORE LLP
 8   HAGENS BERMAN SOBOL                             825 Eighth Avenue
     SHAPIRO LLP                                     New York, New York 10019
 9   715 Hearst Avenue, Suite 202C                   Telephone: (212) 474-1000
     Berkeley, CA 94710                              Facsimile: (212) 474-3700
10   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001                       Attorneys for Plaintiff Epic Games, Inc.
11   bens@hbsslaw.com
                                                     [Additional counsel on signature page]
12   Interim Class Counsel for the
     Developer Plaintiffs
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                      OAKLAND DIVISION
16
                                                Case No. 4:20-cv-05640-YGR-TSH
     EPIC GAMES, INC.,
17
                  Plaintiff, Counter-defendant, Case No. 4:11-cv-06714-YGR-TSH
18                     v.                       Case No. 4:19-cv-03074-YGR-TSH
19   APPLE INC.,
                  Defendant, Counterclaimant.
20
                                                     PLAINTIFFS’ JOINT
21   IN RE APPLE IPHONE ANTITRUST                    ADMINISTRATIVE MOTION TO FILE
     LITIGATION                                      UNDER SEAL THE JOINT DISCOVERY
22                                                   LETTER BRIEF REGARDING CUE
                                                     AND FEDERIGHI DEPOSITIONS AND
23   DONALD R. CAMERON, et al.,                      SUPPORTING EXHIBITS
                                       Plaintiffs,
24
                          v.
25                                                   Judge: Hon. Magistrate Thomas S. Hixson
     APPLE INC.,
26                                    Defendant.

27

28
     PLAINTIFFS’ JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
         BRIEF REGARDING THE DEPOSITIONS OF CUE AND FEDERIGHI AND SUPPORTING EXHIBITS
       Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
       Case 4:20-cv-05640-YGR Document 261 Filed 01/19/21 Page 2 of 5



 1                  Plaintiffs in the above-captioned actions bring this joint administrative motion

 2   under Civil Local Rules 7-11(a) and 79-5(d)-(e) for an order granting Plaintiffs leave to file under

 3   seal the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions (the “Joint

 4   Discovery Letter Brief”) and Supporting Exhibits 1 to 7.

 5                  Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed

 6   if a party “establishes that the documents, or portions thereof, are privileged, protectable as a trade

 7   secret or otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). Under this standard, a

 8   party seeking to seal a document generally must overcome the “strong presumption in favor of

 9   access” that applies to court documents other than those that are traditionally kept secret.

10   Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citations omitted).

11   However, the “public has less of a need for access to court records attached only to non-

12   dispositive motions because those documents are often ‘unrelated, or only tangentially related to

13   the underlying cause of action.’” Id. at 1179 (citations omitted). Instead, a “‘good cause’ showing

14   under Rule 26(c) [of the Federal Rules of Civil Procedure] will suffice to keep sealed records

15   attached to non-dispositive motions.” Id. at 1180; In re NCAA Student-Athlete Name & Likeness

16   Licensing Litig., 2013 WL 3014144, at *1 (N.D. Cal. Jun. 17, 2013). A party seeking to seal such

17   material must make a “particularized showing of good cause with respect to any individual

18   document.” San Jose Mercury News, Inc. v. U.S. Dist. Court, N. Dist. (San Jose), 187 F.3d 1096,

19   1103 (9th Cir. 1999). Sealing requests must also be “narrowly tailor[ed].” Civ. L.R. 79-5(b).
20                  Subsection (e) of Local Rule 79-5 sets forth procedures that apply when a party

21   seeks to file information designated as confidential by an opposing party. This Administrative

22   Motion is based on Defendant Apple Inc.’s (“Apple”) designation of information in the Joint

23   Discovery Letter Brief and its Supporting Exhibits as “CONFIDENTIAL” or “HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the protective orders in the above-

25   captioned actions. (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF No. 112; In

26   re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR-TSH, ECF No. 199; Donald R.
27   Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR-TSH, ECF No. 85.) Plaintiffs do not

28
                                               -2-
     PLAINTIFFS’ JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
         BRIEF REGARDING THE DEPOSITIONS OF CUE AND FEDERIGHI AND SUPPORTING EXHIBITS
       Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
       Case 4:20-cv-05640-YGR Document 261 Filed 01/19/21 Page 3 of 5



 1   believe that the Joint Discovery Letter Brief and or any of the Supporting Exhibits meet the

 2   standard for sealing. But at Apple’s request, Plaintiffs are filing the documents in their entirety

 3   under seal. Pursuant to subsection (e)(1) of Local Rule 79-5, Apple has four days to file a

 4   declaration establishing that all of the designated material is “sealable” (as defined in Local

 5   Rule 79-5(b)).

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                               -3-
     PLAINTIFFS’ JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
         BRIEF REGARDING THE DEPOSITIONS OF CUE AND FEDERIGHI AND SUPPORTING EXHIBITS
       Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
      Case 4:20-cv-05640-YGR Document 261 Filed 01/19/21 Page 4 of 5


     Dated: January 19, 2021              CRAVATH, SWAINE & MOORE LLP
 1                                          Christine Varney
                                            Katherine B. Forrest
 2                                          Gary A. Bornstein
                                            Yonatan Even
 3                                          Lauren A. Moskowitz
                                            M. Brent Byars
 4

 5                                        Respectfully submitted,
 6                                        By:    /s/ Lauren A. Moskowitz
                                                 Lauren A. Moskowitz
 7
                                                Attorneys for Plaintiff Epic Games, Inc.
 8

 9   Dated: January 19, 2021              WOLF HALDENSTEIN ADLER FREEMAN &
                                          HERZ LLP
10                                          Mark C. Rifkin
                                            Rachele R. Byrd
11                                          Matthew M. Guiney
                                            Brittany N. DeJong
12

13                                        Respectfully submitted,
14                                        By:    /s/ Rachele R. Byrd
                                                 Rachele R. Byrd
15
                                                Interim Class Counsel for Consumer
16                                              Plaintiffs
17
     Dated: January 19, 2021              HAGENS BERMAN SOBOL SHAPIRO LLP
18                                          Steve W. Berman
                                            Robert F. Lopez
19                                          Shana E. Scarlett
                                            Benjamin J. Siegel
20

21                                        Respectfully submitted,
22                                        By:    /s/ Benjamin J. Siegel
                                                 Benjamin J. Siegel
23
                                                Interim Class Counsel for Developer
24                                              Plaintiffs
25

26
27

28
                                               -4-
     PLAINTIFFS’ JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
         BRIEF REGARDING THE DEPOSITIONS OF CUE AND FEDERIGHI AND SUPPORTING EXHIBITS
       Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
       Case 4:20-cv-05640-YGR Document 261 Filed 01/19/21 Page 5 of 5



 1                                      E-FILING ATTESTATION

 2                  I, Lauren A. Moskowitz, am the ECF User whose ID and password are being used
 3   to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of
 4   the signatories identified above has concurred in this filing.
 5
                                                                /s/ Lauren A. Moskowitz
 6
                                                               Lauren A. Moskowitz
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                               -5-
     PLAINTIFFS’ JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
         BRIEF REGARDING THE DEPOSITIONS OF CUE AND FEDERIGHI AND SUPPORTING EXHIBITS
       Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
